[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________
                                                                        FILED
                                            No. 11-11843       U.S. COURT OF APPEALS
                                        Non-Argument Calendar    ELEVENTH CIRCUIT
                                                                  OCTOBER 14, 2011
                                      ________________________
                                                                      JOHN LEY
                                                                       CLERK
                                           Agency No. A096-018-066



LAWRENCE MELCHOIR FANFAIR,

llllllllllllllllllllllllllllllllllllllll                                      Petitioner,


                                                   versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllllllllllllllllllllll                                     lRespondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (October 14, 2011)

Before MARCUS, WILSON and BLACK, Circuit Judges.

PER CURIAM:

         Lawrence Melchoir Fanfair, a native and citizen of Guyana, petitions for
review of the Board of Immigration Appeals’s (“BIA’s”) denial of his motion to

reopen his removal proceedings, pursuant to 8 C.F.R. § 1003.23(b), based on its

finding that Fanfair failed to demonstrate that notice for the 2003 hearing he failed

to attend was improperly served. On appeal, Fanfair argues that the BIA abused its

discretion in denying his motion to reopen because it failed to consider pertinent

evidence, chiefly his sworn affidavit, indicating that he had failed to receive notice

of the 2003 hearing. After careful review, we deny the petition.

      Where, as here, the BIA issues its an opinion affirming the Immigration

Judge’s (“IJ”) ruling “for the reasons cited to therein,” we will review both the BIA’s

and the IJ’s orders. Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1275 (11th Cir. 2009)

(reviewing the IJ’s decision to the extent that the BIA found that its reasoning was

supported by the record).

      We review the BIA’s denial of a motion to reopen for abuse of discretion. Ali

v. U.S. Att’y Gen., 443 F.3d 804, 808 (11th Cir. 2006). The BIA’s discretion is quite

broad, and review “is limited to determining whether there has been an exercise of

administrative discretion and whether the matter of exercise has been arbitrary or

capricious.” Id. (quotation omitted). The BIA’s factual findings are considered

“conclusive unless a reasonable factfinder would be compelled to conclude to the

contrary.” Lonyem v. U.S Att’y Gen., 352 F.3d 1338, 1340 (11th Cir. 2003). In the

                                          2
context of a motion to reopen, whether an alien received sufficient notice of his

removal hearing is a finding of fact. See Contreras-Rodriqugez v. U.S. Att’y Gen.,

462 F.3d 1314, 1317 (11th Cir. 2006) (granting petition for review and remanding for

the BIA to consider in the first instance whether petitioner received a sufficient notice

of hearing before being removed in absentia).

      Ordinarily, if an alien fails to appear for an asylum hearing, his application will

be denied. 8 U.S.C. § 1229a(b)(5)(A); see also 8 C.F.R. § 1208.2(c)(3)(ii). But an

alien may move to reopen proceedings at any time if his unexcused absence and the

subsequent entry of an in absentia removal order resulted from a failure to properly

notify him of the hearing and “the failure to appear was through no fault of the alien.”

8 U.S.C. § 1229a(b)(5)(C)(ii).

      Service by mail is a proper form of notice. 8 U.S.C. § 1229(c). “Due process

is satisfied so long as the method of notice is conducted in a manner reasonably

calculated to ensure that notice reaches the alien.” Dominguez v. U.S. Att’y Gen.,

284 F.3d 1258, 1259 (11th Cir. 2002) (quotation omitted). An alien bears an

affirmative responsibility to keep the agency informed of his correct, current address.

8 U.S.C. § 1305(a); Dominguez, 284 F.3d at 1260. Given this duty, “notice to the

alien at the most recent address provided by the alien is sufficient notice,” justifying

an in absentia removal. Dominguez, 284 F.3d at 1260.

                                           3
      Here, the IJ’s and BIA’s determinations that Fanfair’s affidavit, standing alone,

was inadequate to demonstrate improper service was neither arbitrary nor capricious.

As the records shows, immigration officials detained Fanfair upon his arrival in the

United States in 2003 and notified him that his application for asylum had been

referred to an IJ. Following release, the agency served Fanfair with a notice of an

asylum hearing, scheduled for May 2003, by mailing it to the address it had on file

for him: “2 Stephens Ct., Brooklyn, NY 11226-7514.” Fanfair did not attend his

hearing, and an IJ accordingly ordered him removed in absentia. In 2010, Fanfair

filed the present motion to reopen his asylum proceedings before the IJ, on the

grounds that he never received the 2003 notice of hearing, and provided a sworn

affidavit indicating that the address he provided to immigration officials included an

apartment number, whereas the notice of hearing included no such number.

      However, both the BIA and IJ properly concluded that this affidavit was

uncorroborated. While the address listed in the notice of hearing could be explained

by agency officials’ erroneous omission of an apartment number, Fanfair submitted

no corroborating statement from his uncle that they lived together at that address at

the time of his hearing. Indeed, he did not submit any evidence, beyond his

self-serving statement, to show that “2 Stephens Court” even had apartments, much

less that he actually lived in “Apt. 1.” It would not have been difficult for Fanfair to

                                           4
do so: by his own admission, he had been sentenced to probation for larceny in New

York, which would have required him to produce an accurate, current address to his

probation officer, who could then have submitted court records or served as an

additional witness. See N.Y. Penal Law § 65.10(3)(a) and (c) (requiring as a

mandatory condition of probation that a probationer make himself available to a

probation officer at “his place of abode” and report any change of address).

      Further supporting the soundness of the BIA’s and IJ’s decisions was the fact

that they were based not only on Fanfair’s evidence, but also on evidence in the

available record that he did not submit, some of which tended to undermine his claim.

In particular, Fanfair was personally served in 2003 with both a notice of referral and

a notice of an earlier asylum hearing. These notices expressly provided warnings that

if he did not appear for his asylum hearing, he risked receiving an in absentia order

of removal. Fanfair did not maintain -- and the record does not reflect -- that he ever

contacted agency officials to check on the status of his proceedings following his

release. Rather, he waited until February 2010 to file a motion to reopen. Taking into

consideration that Fanfair could file a motion at any time regarding improper notice,

and assuming it to be true that he did not know about the removal order until he was

detained in 2009, the significant lapse without any proactive interest in his pending

immigration proceedings nonetheless detracts from his allegation that the notice of

                                          5
appear was sent to the wrong address to begin with. Even assuming arguendo that

Fanfair’s supporting evidence made his claim a “close question,” when we consider

his affidavit against the contrary evidence, the BIA and IJ were not compelled to

conclude that Fanfair’s affidavit was sufficient to overcome the presumption that the

agency sent the notice of hearing to the right address. See Lonyem, 352 F.3d at 1340.

Accordingly, we deny the petition for review.

      PETITION FOR REVIEW DENIED.




                                          6